 


110 HR 901 IH: High School Athletics Accountability Act of 2007
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 901 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Ms. Slaughter (for herself, Mrs. Capito, Mrs. Capps, Mrs. Biggert, Ms. Bordallo, Ms. Ros-Lehtinen, Ms. Clarke, Mr. Shays, Mr. Conyers, Mrs. Davis of California, Ms. DeLauro, Mr. Ellison, Mr. Grijalva, Ms. Harman, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Mr. Larson of Connecticut, Ms. Lee, Mrs. Maloney of New York, Ms. McCollum of Minnesota, Ms. Schakowsky, Mr. Van Hollen, Ms. Woolsey, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to direct certain coeducational elementary and secondary schools to make available information on equality in school athletic programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the High School Athletics Accountability Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)Participation in sports teaches youth critical life skills and has a significant positive impact on all areas of their lives, especially for girls. 
(2)Participation in sports results in many long-term physical and psychological health benefits for girls. For instance— 
(A)providing opportunities to play sports in school is one key way to combat the rising rates of childhood obesity, which is caused in large part by physical inactivity; 
(B)girls who participate in sports have lower rates of heart disease, breast cancer, and osteoporosis; and 
(C)girls who participate in sports have higher levels of confidence and self-esteem, lower levels of depression, are less likely to be suicidal, and are more likely to have a positive body image than female non-athletes. 
(3)Participation in sports promotes responsible social behaviors and greater academic success among girls. For instance— 
(A)girls who participate in sports are more likely to refrain from sexual activity, are more likely to defer having sex until a later age and to have fewer sex partners, and are half as likely to experience an unintended pregnancy as compared to female non-athletes; 
(B)girls who participate in sports have higher graduation rates, receive better grades, and score higher on standardized tests than female students in general; 
(C)girls who participate in sports have more positive attitudes towards science, a field traditionally predominated by males; 
(D)girls who participate in sports are less likely to smoke or use illegal drugs; 
(E)girls who participate in sports often have strengthened family relationships, including with their fathers and other male family members; and 
(F)girls who participate in sports learn important professional lessons that have a lifelong influence (Eighty percent of women identified as key leaders in Fortune 500 companies participated in sports while growing up, and 82 percent of executive businesswomen played sports, with the majority saying lessons learned on the playing field contributed to their success in business.). 
(4)The opportunity to play sports in secondary school helps many middle- and low-income students—who might otherwise be unable to attend college—to gain access to higher education. 
(5)Physical inactivity is much more common among females than males. 
(6)Girls who are not involved in physical activity by age 10 have only a 10 percent chance of being athletic when they are 25. 
(7)Girls receive 1,250,000 fewer opportunities to play high school sports than do boys, which translate into many lost opportunities for athletic participation and scholarships. 
(8)Several reports indicate that girls’ teams often receive inferior opportunities and benefits in other aspects of athletics programs, including overall budgets; equipment; uniforms; locker rooms and practice and competitive facilities; scheduling of practices, games, and sports seasons; training and medical services; coaches; and publicity. 
(9)Students and parents should be aware of the athletic opportunities and benefits that their schools provide to male and female students. 
(10)Without information about how athletic opportunities and benefits are being allocated at the elementary and secondary school level, students may be deprived of opportunities to play sports and to attend college on an athletic scholarship. 
3.Disclosure of statistics on equality in athletic programsSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following: 
 
9537.Equality in athletic programs 
(a)ReportEach coeducational elementary or secondary school that participates in any program under this Act and has an athletic program, shall annually, for the immediately preceding academic year, prepare a report that contains the following information: 
(1)The number of male and female students that attended the school. 
(2)A listing of the teams that competed in athletic competition and for each such team the following data: 
(A)The total number of participants as of the day of the first scheduled contest for the team, and for each participant an identification of such participant’s gender. 
(B)The year the team began. 
(C)The total budget and expenditures for the team, including a listing of the following data: 
(i)The travel budget and expenditures. 
(ii)The equipment budget and expenditures (including any equipment replacement schedule). 
(iii)The uniform budget and expenditures (including any uniform replacement schedule). 
(iv)The budget and expenditures for facilities (including locker rooms, fields, and gymnasiums) and their maintenance and repair. 
(v)The budget and expenditures for training and medical facilities and services. 
(vi)The budget and expenditures for publicity (including press guides, press releases, game programs, and publicity personnel) for competitions. 
(D)The total number of trainers and medical personnel, and for each trainer or medical personnel an identification of such person’s— 
(i)gender; 
(ii)employment status (including whether such person is employed full-time or part-time, and whether such person is a head or assistant trainer or medical services provider) and duties other than providing training or medical services; and 
(iii)qualifications, including whether the person is a professional or student. 
(E)The total number of coaches, and for each coach an identification of such coach’s— 
(i)gender; 
(ii)employment status (including whether such coach is employed full-time or part-time, and whether such coach is a head or assistant coach) and duties other than coaching; and 
(iii)qualifications, including whether the person is a professional or student. 
(F)The total annual revenues generated by the team (including contributions from outside sources such as booster clubs), disaggregated by source. 
(G)The total number of competitions scheduled, and for each scheduled competition an indication of what day of the week and time the competition was scheduled. 
(H)The total number of practices scheduled, and for each scheduled practice an indication of what day of the week and time the practice was scheduled. 
(I)The season in which the team competed. 
(J)Whether such team participated in postseason competition, and the success of such team in any postseason competition. 
(3)The average annual institutional salary attributable to coaching of the head coaches of men’s teams, across all offered sports, and the average annual institutional salary attributable to coaching of the head coaches of women’s teams, across all offered sports. 
(4)The average annual institutional salary attributable to coaching of the assistant coaches of men’s teams, across all offered sports, and the average annual institutional salary attributable to coaching of the assistant coaches of women’s teams, across all offered sports. 
(b)Special ruleFor the purpose of reporting the information described in paragraphs (3) and (4) of subsection (a), if a coach has responsibilities for more than 1 team and the school does not allocate such coach’s salary by team, the school should divide the salary by the number of teams for which the coach has responsibility and allocate the salary among the teams on a basis consistent with the coach’s responsibilities for the different teams. 
(c)Disclosure of information to students and publicA coeducational elementary or secondary school described in subsection (a) shall— 
(1)make available to students and potential students, upon request, and to the public, the information contained in reports by the school under this section; and 
(2)ensure that all students at the school are informed of their right to request such information. 
(d)Submission; information availabilityOn an annual basis, each coeducational elementary or secondary school described in subsection (a) shall provide the information contained in each report by the school under this section to the Commissioner for Education Statistics not later than 15 days after the date that the school makes such information available under subsection (c). 
(e)Duties of Commissioner for Education StatisticsThe Commissioner for Education Statistics shall— 
(1)ensure that reports under this section are made available to the public within a reasonable period of time; and 
(2)not later than 180 days after the date of the enactment of the High School Athletics Accountability Act of 2007, notify all elementary and secondary schools in all States regarding the availability of information under subsection (c) and how such information may be accessed.. 
 
